Case 2:19-cv-00270-JRG-RSP Document 14 Filed 10/03/19 Page 1 of 2 PageID #: 429



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 CXT SYSTEMS, INC.,

        Plaintiff,
                                                      CASE NO. 2:19-cv-00270-JRG-RSP
        v.
                                                          JURY TRIAL DEMANDED
 THE NEIMAN MARCUS GROUP LTD.
 LLC,

        Defendant.


                DEFENDANT’S NOTICE OF APPEARANCE OF COUNSEL

        Defendant The Neiman Marcus Group LLC (“Defendant”) files this Notice of Appearance

 of Counsel and hereby notifies the Court that Rodeen Talebi of the law firm Fish & Richardson

 P.C., located at 1717 Main Street, Suite 5000, Dallas, Texas 75201, is appearing as counsel of

 record for Defendant in this litigation. All pleadings, discovery, correspondence, and other

 materials should be served upon counsel at the address referenced herein.




                                                1
Case 2:19-cv-00270-JRG-RSP Document 14 Filed 10/03/19 Page 2 of 2 PageID #: 430



  Dated: October 3, 2019                   Respectfully submitted,

                                           /s/ Rodeen Talebi
                                           Neil J. McNabnay
                                           Texas Bar No. 24002583
                                           mcnabnay@fr.com
                                           Ricardo J. Bonilla
                                           Texas Bar No. 24082704
                                           rbonilla@fr.com
                                           Rodeen Talebi
                                           Texas Bar No. 24103958
                                           talebi@fr.com
                                           FISH & RICHARDSON P.C.
                                           1717 Main Street, Suite 5000
                                           Dallas, Texas 75201
                                           (214) 747-5070 (Telephone)
                                           (214) 747-2091 (Facsimile)

                                           ATTORNEYS FOR DEFENDANT
                                           NEIMAN MARCUS GROUP LLC



                               CERTIFICATE OF SERVICE

         The undersigned certifies that all counsel of record who have consented to electronic
 service are being served with a copy of this document via the Court’s CM/ECF system per Local
 Rule CV-5(a)(3) on October 3, 2019.

                                           /s/ Rodeen Talebi
                                           Rodeen Talebi




                                              2
